Case: 15-41665      Document: 00513756892         Page: 1    Date Filed: 11/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                    No. 15-41665                           FILED
                                  Summary Calendar
                                                                   November 11, 2016
                                                                      Lyle W. Cayce
                                                                           Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

NELSON FERNANDO DIAZ-MONTOYA,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:15-CR-1077-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Nelson Diaz-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41665   Document: 00513756892     Page: 2   Date Filed: 11/11/2016


                                No. 15-41665

Montoya has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Diaz-Montoya has not filed a response. We have
reviewed counsel’s brief and relevant portions of the record. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appel-
late review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                      2